The opinion of the Court was drawn up by
Whitman C. J.
The case of Little v. Larrabee, cited and relied upon by the counsel for the defendant, is distinguishable from the case at bar. In that case the jury had separated; and were liable to be influenced by conversations with tiie parties or others. It would, manifestly be unsafe, after such an opportunity for foul practices, to allow a jury to alter a verdict, which had been delivered and received in Court. In this case no such opportunity had been afforded. The jury had not left the stand. No undue influence could have been exerted over them. It is true their verdict had been received, and entered on the docket. But it appeared, on questioning the foreman, that they had misconceived the meaning of the terms used in their verdict. They were, thereupon, permitted to correct the mistake; and the minutes of the clerk were altered accord*318ingly. It would be a reproach to the law, if a mistake thus occurring, and thus corrected, should be deemed sufficient to send the cause back to a new trial. There are no authorities to warrant it. The cases cited from the 6th and 7th of Johns. R. do not apply.
That before the correction another cause had been begun upon, before the same jury, when the mistake was discovered, could not reasonably form the slightest ground of objection to the correction.

Exceptions overruled and


judgment on the verdict.